DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10/521,439. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Instant Application
US Patent 10/521,439
1. A method for mining data from a data set, the method comprising: performing a pattern discovery round based on a plurality of control parameters, the pattern discovery round comprising: executing one or more of a plurality of data mining processes based on the control parameters to discover a plurality of result patterns in a data set;
1. A method for data mining, comprising: a) executing one or more of a plurality of data mining processes based on control parameters to discover a plurality of result patterns in a data set, wherein the control parameters are computed based on a model of a single user's subjective user interest and based on a process selection probability distribution; 

 
receiving information on one or more result patterns selected by the user;






b) presenting the discovered result patterns to a user;

c) receiving information from one or more of the discovered result patterns selected by the user according to the user's subjective interest; and


automatically updating the plurality control parameters based on the selected result patterns; and


performing a subsequent pattern discovery round based on the updated control parameters










wherein the method is iterative, an iteration comprises acts a) to d), and a subsequent iteration uses the updated control parameters instead of the control parameters in act a), such that a subsequent iteration comprises executing one or more of the plurality of data mining processes based on the updated control parameters to discover a plurality of updated result patterns, selection probability distribution function,
7.  The method of claim 1, wherein prior to executing one or more of a plurality of data mining processes the method comprises randomly selecting the data mining process from the plurality of data mining processes based on a process selection probability distribution function.

wherein prior to executing the data mining process, the data mining process is randomly selected from the plurality of data mining processes based on a process
8.  The method of claim 7, wherein the process selection probability distribution function for a pattern discovery round iteration / and data mining algorithm i is computed according to
πl,i = ((γl - 1)vi)/V+ γl /k, 
wherein V is a normalization factor, vi is a vector of performance potential weights for algorithm i, k denotes the total number of data mining algorithms, and yl denotes a bandit mixture coefficient. 
wherein the process selection probability distribution function for a data mining iteration 1 and data mining algorithm i is computed according to
 
πl,i = ((γl - 1)vi)/V+ γl /k, wherein V is a normalization factor, vi is a vector of performance potential weights for algorithm i, k denotes the total number of data mining algorithms, and yl denotes a bandit mixture coefficient.
3. The method of claim 2, wherein the pattern utility model is a linear model of the form 
ut(p) = <wt, φ(p)>, 
P → Rd denotes a d-dimensional feature map from the space of possible patterns p, and 
wt ∈ Rd denotes a model parameter approximation at time t.



ut(p) = <wt, φ(p)>, 
P → Rd denotes a d-dimensional feature map from the space of possible patterns p, and
wt ∈ Rd denotes a model parameter approximation at time t.

one or more of a plurality of data mining processes comprises executing the data mining processes on a programmable hardware device in parallel or serially. 
3. The method of claim 1, wherein executing a plurality of data mining processes comprises executing the plurality of data mining processes on a programmable hardware device in parallel or serially.
5.  The method of claim 1, wherein presenting the discovered result patterns to the user comprises displaying the result patterns to the user via a graphical user interface.
4. The method of claim 1, wherein presenting the discovered result patterns comprises displaying the result patterns to the user via a graphical user interface.
6.  The method of claim 1, wherein receiving information on one or more result patterns comprises receiving information on a relevance of the one or more result patterns.
5. The method of claim 1, wherein receiving information on one or more of the presented result patterns comprises receiving information on one or more result patterns considered relevant and/or considered irrelevant.

6. The method of claim 1, further comprising: upon executing a data mining process, adding one or more discovered result patterns to a pattern cache memory, leading to a change of state of the pattern cache memory.
10. The method of claim 9, further comprising: assessing a performance of the executed data mining process based on the change of state of the pattern cache memory and a current pattern utility model.
7. The method of claim 6, further comprising: assessing a performance of the executed data mining process based on the change of state of the pattern cache memory and a current pattern utility model.
11. The method of claim 10, wherein a process selection probability distribution is updated based on the assessed performance and wherein a next data mining process from the plurality of data mining processes is randomly selected for execution based on the updated process selection probability distribution.
  8. The method of claim 7, wherein a process selection probability distribution is updated based on the assessed performance and wherein a next data mining process from the plurality of data mining processes is randomly selected for execution based on the updated process selection probability distribution.

9. The method of claim 1, wherein presenting the discovered result patterns comprises proposing a ranking of candidate patterns based on a current state of a pattern cache memory storing one or more discovered result patterns.
13. The method of claim 12, wherein the proposed ranking of candidate patterns is computed based on a current pattern utility model.
10. The method of claim 9, wherein the proposed ranking of candidate patterns is computed based on a current pattern utility model.
14. The method of claim 12, wherein the proposed ranking of candidate patterns is computed based on a greedy algorithm process that maximizes a ranking utility function at each stage.
11. The method of claim 9, wherein the proposed ranking of candidate patterns is computed based on a greedy algorithm process that maximizes a ranking utility function at each stage.
15. The method of claim 12 further comprising determining a feedback ranking of patterns based on a pattern utility model in one or more of the result patterns of the proposed ranking of candidate patterns.
12. The method of claim 9, further comprising determining a feedback ranking of patterns based on the user's actual subjective interest in one or more of the result patterns of the proposed ranking of candidate patterns.

13. The method of claim 12, wherein the feedback ranking is determined based on candidate patterns that have been declared by the user as relevant and based on candidate patterns that have been declared by the user as irrelevant.
17. The method of claim 16, wherein updating the pattern utility model is based on a comparison of the feedback ranking with the proposed ranking of candidate patterns. 
14. The method of claim 13, wherein updating the pattern utility model is based on a comparison of the feedback ranking with the proposed ranking of candidate patterns.


Claim 2 of the instant application recites “the method of claim 1, wherein the plurality of control parameters are computed based on: a pattern utility model, and a process selection probability distribution.”

The limitation of Claim 2 above corresponds to the limitation of “wherein the control parameters are computed based on a model of a single user's subjective user interest and based on a process selection probability distribution” that is recited in allowed Claim 1 of US Patent 10/52,1439.

Note: Allowed Claims 15 and 16 recite limitations that are similar to allowed Claim 1 of US Patent 10/52,1439.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 8 are rejected under 35 U.S.C. 101 because the claims recite/are directed to a mathematical concept/formula.

Claim 3 recites the method of claim 2, wherein the pattern utility model is a linear model of the form ut(p) = <wt, φ(p)>, 
where φ:P → Rd denotes a d-dimensional feature map from the space of possible patterns p, and 
wt ∈ Rd denotes a model parameter approximation at time t.

Step
Analysis
1: Statutory Category? 

Yes. The claim recites a series of steps and, therefore, is a process. 

2A - Prong 1: Judicial Exception Recited? 

Yes. The claim recites a mathematical formula or calculation that is used to determine a mathematical model (“pattern utility model”) for computing control parameters where the pattern utility model is a linear model of the form ut(p) = <wt, φ(p)>, where φ:P → Rd denotes a d-dimensional feature map from the space of possible patterns p, and wt ∈ Rd denotes a model parameter approximation at time t.





No. The claim recites additional elements of data mining and pattern discovery. The element of data mining amounts to mere data gathering, which is a form of insignificant extra-solution activity. The element of pattern discovery amounts to mere reviewing of data to find a pattern, which is a form of insignificant extra-solution activity.

Each of the additional elements is no more than mere instructions to apply the exception using a generic computer. 

For these reasons, the claim is ineligible. 

2B: Claim provides an Inventive Concept? 

N/A


Claim 8 recites the method of claim 7, wherein the process selection probability distribution function for a pattern discovery round iteration / and data mining algorithm i is computed according to
πl,i = ((γl - 1)vi)/V+ γl /k, 
wherein V is a normalization factor, vi is a vector of performance potential weights for algorithm i, k denotes the total number of data mining algorithms, and yl denotes a bandit mixture coefficient.

Step
Analysis
1: Statutory Category? 

Yes. The claim recites a series of steps and, therefore, is a process. 

2A - Prong 1: Judicial Exception Recited? 

Yes. The claim recites a mathematical formula or calculation that is used to implement a process selection probability l,i = ((γl - 1)vi)/V+ γl /k, 
wherein V is a normalization factor, vi is a vector of performance potential weights for algorithm i, k denotes the total number of data mining algorithms, and yl denotes a bandit mixture coefficient.

Thus, the claim recites a mathematical concept. 



No. The claim recites additional elements of data mining and pattern discovery. The element of data mining amounts to mere data gathering, which is a form of insignificant extra-solution activity. The element of pattern discovery amounts to mere reviewing of data to find a pattern, which is a form of insignificant extra-solution activity.

Each of the additional elements is no more than mere instructions to apply the exception using a generic computer. 

For these reasons, the claim is ineligible. 

2B: Claim provides an Inventive Concept? 

N/A



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0112994 by Goto et al. (“Goto”).

As to Claim 1, Goto teaches a method for mining data from a data set, the method comprising: performing a pattern discovery round based on a plurality of control parameters (Goto: at least ¶0018;  “… output, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces for the user using the topic selection probability for the user, the musical piece selection probability, and the feature occurrence probability”), the pattern discovery round comprising: executing one or more of a plurality of data mining processes based on the control parameters to discover a plurality of result patterns in a data set (Goto: at least ¶0018;  “… output, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces for the user using the topic selection probability for the user, the musical piece selection probability, and the feature occurrence probability”; ¶0017 also discloses “the musical piece recommendation section includes a probabilistic model”; ¶0080 further discloses “… recommends the plurality of musical pieces m with a high musical piece selection probability p(m|u)”; note: music from existing pieces are discovered and ranked; note: a piece of music is a pattern);
Goto: at least ¶0080; “musical piece recommendation section 15 outputs, in response to a musical piece recommendation request from one of the users, a preference ranking of the plurality of musical pieces”); receiving information on one or more result patterns selected by the user (Goto: at least ¶0076; “rating histories of the musical pieces provided by the users are registered in the rating history storage section 3”; ¶0083 further discloses “rating score or rating history of the musical piece m provided by the user u”);
automatically updating the plurality control parameters based on the selected result patterns (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user such that the likelihood determined by the basic training section is kept maximized” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece such that the likelihood determined by the basic training section is kept maximized”; ¶0022 also discloses “an updating section that updates the plurality of topic selection probabilities, the plurality of musical piece selection probabilities, and the ); and performing a subsequent pattern discovery round based on the updated control parameters (Goto: at least ¶0121; “in step ST9, it is determined whether or not a termination command is input. If a termination command is received, the process is terminated. If no termination command is received, the process returns to step ST3”; Fig. 8 also shows ST2 updates parameters in probabilistic model and ¶0121 further disclose “in step ST8, the musical piece recommendation section 15 ranks all the musical pieces adapted to the user or ranks the musical pieces in the descending order of the recommendation probability p(m|u), and outputs the ranking”). 

As to Claim 2, Goto teaches the method of claim 1, wherein the plurality of control parameters are computed based on: a pattern utility model (Goto: at least ¶0035; “musical piece recommendation function is a function of outputting a preference ranking of a plurality of musical pieces using the same probabilistic model as that employed in the musical piece recommendation system in response to a musical piece recommendation request from one of users”; ¶0080 further discloses “in the probabilistic model 13, a plurality of topic selection probabilities p(z|u) are defined … a plurality of musical piece selection probabilities p(m|z) are defined”), and a Goto: at least ¶0016; “parameters (probability values) in a probabilistic model”; ¶0121 further discloses “ranks all the musical pieces adapted to the user or ranks the musical pieces in the descending order of the recommendation probability p(m|u)”; note: p(m|u) as conditional probabilistic distribution).


As to Claim 3, Goto teaches the method of claim 2, wherein the pattern utility model is a linear model of the form ut(p) = <wt, φ(p)> (Goto: at least ¶0022; “calculates a plurality of rating vectors from the plurality of rating histories” and “calculates a plurality of content vectors from the plurality of acoustic features”), where φ:P → Rd denotes a d-dimensional feature map from the space of possible patterns p (Goto: at least ¶0022; “a plurality of rating vectors” and “a plurality of content vectors”; note: collection of vectors as feature map), and wt ∈ Rd denotes a model parameter approximation at time t (Goto: at least ¶0021; “topic selection probability, that is, the musical preference, of a new user only with reference to the rating history provided by the new user” and “musical piece selection probability of a new musical piece only with reference to the acoustic features of the new musical piece”; note: probabilities are approximation).

As to Claim 4, Goto teaches the method of claim 1, wherein executing one or more of a plurality of data mining processes comprises executing the data mining processes on a programmable hardware device in parallel or serially (Goto: at least ¶¶0048; “FIG. 8 is a flowchart showing an algorithm of a program used to implement the embodiment of FIG. 1 using a computer”; note: the algorithm or program is processed step by step or serially). 

As to Claim 5, Goto teaches the method of claim 1, wherein presenting the discovered result patterns to the user comprises displaying the result patterns to the user via a graphical user interface (Goto: at least ¶0121; “ranks all the musical pieces adapted to the user or ranks the musical pieces in the descending order of the recommendation probability p(m|u), and outputs the ranking”).
 
As to Claim 6, Goto teaches the method of claim 1, wherein receiving information on one or more result patterns comprises receiving information on a relevance of the one or more result patterns (Goto: at least ¶0076; “rating histories of the musical pieces provided by the users are registered in the rating history storage section 3” and “rating scores or rating histories of the musical pieces are in five scales ranging from 0 (the lowest score, the least favorite) to note: higher rating means higher relevance).

As to Claim 9, Goto teaches the method of claim 1, further comprising: upon executing a data mining process, adding one or more discovered result patterns to a pattern cache memory, leading to a change of state of the pattern cache memory (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece”; ¶0060 also discloses “existing or registered musical pieces and new or non-registered musical pieces”; note: existing musical pieces would be cached in memory; adding content to memory changes its state). 

As to Claim 12, Goto teaches the method of claim 1, wherein presenting the discovered result patterns comprises proposing a ranking of the at least one result pattern based on a current state of a pattern cache memory storing one or more discovered result patterns (Goto: at least ¶0080; “a preference ranking of the plurality of musical pieces with a high musical piece note: recommendation as proposed; proposing musical pieces with high probability; ¶0060 also discloses “existing or registered musical pieces and new or non-registered musical pieces”; note: existing musical pieces would be cached in memory). 

As to Claim 13, Goto teaches the method of claim 12, wherein the proposed ranking of candidate patterns is computed based on a current pattern utility model (Goto: at least ¶0035; “musical piece recommendation function is a function of outputting a preference ranking of a plurality of musical pieces using the same probabilistic model as that employed in the musical piece recommendation system in response to a musical piece recommendation request from one of users”; ¶0080 further discloses “in the probabilistic model 13, a plurality of topic selection probabilities p(z|u) are defined … a plurality of musical piece selection probabilities p(m|z) are defined”). 

As to Claim 14, Goto teaches the method of claim 12, wherein the proposed ranking of candidate patterns is computed based on a greedy algorithm process that maximizes a ranking utility function at each stage (Goto: at least ¶¶0019-0020; “each time a change is made to the rating history or a new user is added, performs updating of or addition of the topic selection probability for the user for which the change is made to the rating history or for the new user such that the likelihood determined by the basic training section is kept maximized” and “each time a new musical piece is added to perform addition to the acoustic features, performs addition to the musical piece selection probability related to the added musical piece such that the likelihood determined by the basic training section is kept maximized”). 

As to Claim 15, Goto teaches the method of claim 12 further comprising determining a feedback ranking of patterns based on a pattern utility model in one or more of the result patterns of the ranking of candidate patterns (Goto: at least ¶0135; “musical pieces with less than four ratings were repeatedly removed”; note: musical pieces with less ratings are considered to have less utility value ).

As to Claim 16, Goto teaches the method of claim 15, wherein the feedback ranking is determined based on candidate patterns that have been declared by the user Goto: at least ¶0135; “musical pieces with less than four ratings were repeatedly removed to extract users and musical pieces with four or more ratings”). 

As to Claim 17, Goto teaches the method of claim 16, wherein updating the pattern utility model is based on a comparison of the feedback ranking with the proposed ranking of candidate patterns (Goto: at least ¶0165; “the experiment compared recommendations of existing musical pieces and recommendations of new musical pieces in terms of recommendation accuracy”; ¶¶0169-0170 further disclose “recommendation accuracy for the existing musical pieces Mreg was calculated in accordance with the following procedures: [0170] (a) The probabilistic relationship of Mreg was recalculated by introducing the reduced training matrix R't into the formula (23) (R't was utilized again) to obtain an updated model”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that 

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0112994 by Goto et al. (“Goto”) in view of US PGPUB 2002/0138492 by Kil.

As to Claim 7, Goto teaches the method of claim 1.

Goto does not explicitly disclose, but Kil discloses wherein prior to executing one or more of a plurality of data mining processes the method comprises randomly selecting the data mining process from the plurality of data mining processes based on a process selection probability distribution function (Kil: at least ¶¶0018, 0022-0023; “data mining algorithm selection method for selecting a data mining algorithm for data mining analysis” and “selecting a data mining algorithm by using the training database to map the calculated metafeatures describing the case probability density function to the selected data mining algorithm”; ¶0043 further discloses “selection based on the good feature distribution, or probability”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kil’s feature of wherein prior to executing one or more of a plurality of data mining processes the method comprises Kil: at least ¶¶0018, 0022-0023, 0043) with Goto’s method.
The suggestion/motivation for doing so would have been to “recommends appropriate DM-algorithms given the problem at hand” (Kil: at least ¶0018).

As to Claim 10, Goto teaches the method of claim 9.
Goto does not explicitly disclose, but Kil discloses assessing a performance of the executed data mining process (Kil: at least ¶0046; “identify-most-promising-candidates-process”; ¶0065 further discloses “find the best set of DM-algorithms”) based on the change of state of the pattern cache memory (Kil: at least ¶0046; “user preferences and data characteristics, and the identified most promising DM-algorithms) is added to the training database as a new experience. After the update-training-database process (140) completes”; ¶0054 further discloses “training database as a knowledge repository becomes more comprehensive after each case or instance for which it is updated. More exercises with real DM data can therefore improve the performance of the DM-algorithm selection program”) and a current pattern utility model (Kil: at least ¶0046; “identify-most-promising-candidates-process (130) also bases its note: user preferences that model utility value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kil’s feature of assessing a performance of the executed data mining process (Kil: at least ¶¶0046, 0065) based on the change of state of the pattern cache memory (Kil: at least ¶¶0046, 0054) and a current pattern utility model (Kil: at least ¶0046) with Goto’s method.
The suggestion/motivation for doing so would have been to “recommends appropriate DM-algorithms given the problem at hand” (Kil: at least ¶0018).

As to Claim 11, Goto and Kil teach the method of claim 10.
Kil further discloses wherein a process selection probability distribution is updated based on the assessed performance (Kil: at least ¶0046; “identify-most-promising-candidates-process”; ¶0025 also discloses “training database (including data mining algorithm descriptions and metafeatures characterizing probability density functions of features”; ¶0054 further discloses “training database as a knowledge repository becomes more comprehensive after each case or instance for which it is updated. More exercises with real DM data can therefore improve the performance of the DM-algorithm selection program”) and wherein a next data mining process from the plurality of Kil: at least ¶¶0022-0023; “data mining algorithm selection method for selecting a data mining algorithm for data mining analysis” and “selecting a data mining algorithm by using the training database to map the calculated metafeatures describing the case probability density function to the selected data mining algorithm”; ¶0043 further discloses “selection based on the good feature distribution, or probability”; ¶0047 further discloses “after the update -training-database process (140) completes, the DM-algorithm selection program ends execution. Control may then be passed to another process (not pictured), such as, for example, an application of the DM-algorithm or DM-algorithms selected”). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 

/H .W./ 
Examiner, AU 2168
10 February 2022 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168